Citation Nr: 0714829	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  05-27 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tucson, 
Arizona


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1942 to September 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 decision of the Tucson, Arizona Department of Veteran's 
Affairs (VA) Medical Center (VAMC), the agency of original 
jurisdiction (AOJ).  In January 2006 the case was remanded to 
the VAMC for issuance of an appropriate supplemental 
statement of the case.   


FINDINGS OF FACT

In May 2007 the Board received notice that the veteran died 
in March 2007.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1302 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran or other 
appropriate third party.  38 C.F.R. §§ 17.123, 17.1004, 
20.1106.  
ORDER

The appeal is dismissed.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


